Jan 19 2016, 8:17 am




ATTORNEY FOR APPELLANT                                      ATTORNEYS FOR APPELLEE
Terry A. White                                              Gregory F. Zoeller
OLSEN & WHITE, LLP                                          Attorney General of Indiana
Evansville, Indiana                                         Indianapolis, Indiana

                                                            Tyler G. Banks
                                                            Deputy Attorney General
                                                            Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Cary R. Coleman,                                            January 19, 2016
Appellant-Defendant,                                        Court of Appeals Case No.
                                                            47A01-1506-IF-659
        v.                                                  Appeal from the Lawrence
                                                            Superior Court 2
State of Indiana,                                           The Honorable William G. Sleva,
Appellee-Plaintiff                                          Judge
                                                            Trial Court Cause No.
                                                            47D02-1412-IF-1723



Altice, Judge.


                                           Case Summary




Court of Appeals of Indiana | Opinion 47A01-1506-IF-659 | January 19, 2016                     Page 1 of 7
[1]   Cary R. Coleman appeals a judgment against him for the civil infraction of

      Speeding.1 Coleman presents a number of issues, one of which we find

      dispositive: Did the trial court err in concluding that the altered speed limit

      established by Lawrence County Ordinance 5-2-1 was effective in the absence

      of signage giving motorists notice of the altered speed limit?


[2]   We reverse.


                                         Facts & Procedural History


[3]   Pursuant to Ordinance 5-2-1, Lawrence County has altered the speed limit on

      Leesville Road from the statewide default of 55 miles per hour to 35 miles per

      hour. During the time relevant to this appeal, however, there were no signs on

      Leesville Road giving northbound motorists notice of the altered speed limit.

      On November 29, 2014, Coleman was driving north on Leesville Road when a

      patrolling law enforcement officer clocked him going 46 miles per hour. The

      officer performed a traffic stop and ultimately issued Coleman a speeding ticket.


[4]   Coleman entered a denial, and the matter was set for trial on March 2, 2015.

      On that date, the trial court heard arguments from the State and Coleman, who

      appeared pro se. Coleman conceded that he exceeded 35 miles per hour, but

      argued that the applicable speed limit was 55 miles per hour. In support of this

      contention, he argued that there are no signs giving notice of the 35 mile per




      1
          Ind. Code § 9-21-5-2.


      Court of Appeals of Indiana | Opinion 47A01-1506-IF-659 | January 19, 2016   Page 2 of 7
      hour speed limit facing northbound traffic on Leesville Road. He stated that

      there was a speed limit sign facing southbound traffic, but that the sign had

      been illegally placed by a private citizen. According to Coleman, in the absence

      of signage notifying northbound motorists of the altered speed limit, the 55-

      mile-per-hour statewide default speed limit applied. The trial court continued

      the matter to allow the parties to procure witnesses and evidence regarding the

      placement of speed limit signs on Leesville Road.


[5]   In the interim, the State filed a motion for summary judgment. In the motion,

      the State conceded that “[t]here are no traffic control devices or speed limit

      signs for [n]orthbound traffic on Leesville Road.” Appellant’s Appendix at 10.

      The State noted that there was a speed limit sign for southbound traffic on

      Leesville Road, and that there was “an issue as to when and how this sign was

      erected.” Id. In any event, the State conceded that the sign for southbound

      traffic was “irrelevant to the facts and matters at issue as it controls

      [s]outhbound Leesville Road traffic.” Id. The State went on to argue that

      pursuant to Lawrence County Ordinance 5-2-1, the maximum speed limit

      throughout Lawrence County is 35 miles per hour unless designated otherwise.

      Thus, according to the State, because there are no speed limit signs for

      northbound traffic on Leesville Road, the applicable speed limit is 35 miles per

      hour. Because Coleman had admitted that he had exceeded 35 miles per hour,

      the State argued that the trial court should enter summary judgment against

      him. Coleman filed a response in opposition to the State’s motion for summary

      judgment and a motion to dismiss.


      Court of Appeals of Indiana | Opinion 47A01-1506-IF-659 | January 19, 2016   Page 3 of 7
[6]   The parties appeared for a hearing on May 18, 2015. After hearing argument,

      the trial court entered judgment against Coleman, reasoning that Indiana law

      does not require a sign to be posted for the 35-mile-per-hour county-wide speed

      limit established by Lawrence County Ordinance 5-2-1 to be applicable.

      Coleman was ordered to pay a fine and court costs, which Coleman paid in full.

      Coleman now appeals.


                                            Discussion & Decision


[7]   We first note that traffic infractions are civil, rather than criminal, in nature.

      Byrd v. State, 6 N.E.3d 464, 466 (Ind. Ct. App. 2014). Thus, the State bears the

      burden of proving the commission of the infraction by only a preponderance of

      the evidence. Rosenbaum v. State, 930 N.E.2d 72, 74 (Ind. Ct. App. 2010), trans.

      denied.


[8]   As a threshold issue, the parties dispute the nature of the order appealed.

      Coleman argues that the trial court granted summary judgment, while the State

      characterizes the order as a judgment following a bench trial. Both positions

      find some support in the record. In ruling from the bench at the conclusion of

      the second hearing, the trial court explained to Coleman that summary

      judgment was appropriate because the facts were not in dispute and the

      outcome of the case was controlled by application of the law. In its written

      order issued following the hearing, however, the trial court made no mention of

      summary judgment. Instead, the court noted that the parties had appeared “for




      Court of Appeals of Indiana | Opinion 47A01-1506-IF-659 | January 19, 2016   Page 4 of 7
       Court Trial” and that the State had “prove[n] by a preponderance of the

       evidence the allegations of the complaint.” Appellant’s Appendix at 5.


[9]    Thus, it is not entirely clear whether the trial court intended to grant summary

       judgment or enter judgment following a bench trial. The resolution of this issue

       would normally dictate the appropriate standard of review. See Ballard v. Lewis,

       8 N.E.3d 190, 193 (Ind. 2014) (explaining that “summary judgment is

       appropriate only where the evidence shows that there is no genuine issue of

       material fact and that the moving party is entitled to judgment as a matter of

       law”); Serenity Springs v. LaPorte Cnty. Convention & Visitors Bureau, 986 N.E.2d

       314, 319 (Ind. Ct. App. 2013) (explaining that an appellate court will not set

       aside a judgment rendered following a bench trial unless it is clearly erroneous).

       In this case however, the distinction between summary judgment and judgment

       following a bench trial is of no real significance because the relevant facts are

       undisputed and we are presented with a pure question of law. “When the issue

       on appeal is a pure question of law, we review the matter de novo.” Siwinski v.

       Town of Ogden Dunes, 949 N.E.2d 825, 828 (Ind. 2011).


[10]   Resolution of this case turns on our determination of the applicable speed limit

       on Leesville Road. The parties do not dispute that the statewide default

       maximum speeds established by I.C. § 9-21-5-2 and applicable to Leesville

       Road is 55 miles per hour.2 I.C. § 9-21-5-6 authorizes local jurisdictions to alter



       2
        The statute sets forth different maximum speed limits depending upon vehicle weight, highway designation,
       or urbanization. See I.C. § 9-21-5-2; Byrd, 6 N.E.3d at 466.

       Court of Appeals of Indiana | Opinion 47A01-1506-IF-659 | January 19, 2016                     Page 5 of 7
       these default maximum speeds within certain parameters. These altered speed

       limits are “effective at all times . . . when appropriate signs giving notice of the

       altered limit are erected on the street or highway.” I.C. § 9-21-5-6(c).


[11]   In enacting Lawrence County Ordinance 5-2-1, the county sought to reduce the

       speed limit throughout Lawrence County to 35 miles per hour. However, it is

       undisputed that there are no signs on Leesville Road notifying northbound

       motorists of the altered speed limit. Thus, pursuant to I.C. § 9-21-5-6(c), the

       altered speed limit was not effective as to northbound traffic, and the default

       speed limit of 55 miles per hour was applicable. Because Coleman was alleged

       to have been traveling at 46 miles per hour, he did not commit the civil

       infraction of speeding.


[12]   We reject the State’s argument that judgment against Coleman was nevertheless

       appropriate because he had actual knowledge of the 35-mile-per-hour speed

       limit due to his familiarity with the area and the presence of other speed limit

       signs nearby, including one on Leesville Road facing southbound traffic. I.C. §

       9-21-5-6 sets forth the procedure a local jurisdiction must follow for an altered

       speed limit to be effective, including placing signs notifying motorists of the

       altered speed. A specific motorist’s subjective knowledge of the speed limit is

       irrelevant. Even if we assume the southbound sign was valid, a point Coleman

       disputes, the fact remains that there were no speed limit signs controlling

       northbound traffic on Leesville Road. Indeed, the State conceded as much in

       its motion for summary judgment, noting that there were no signs facing

       northbound traffic and that the sign facing southbound traffic was “irrelevant.”

       Court of Appeals of Indiana | Opinion 47A01-1506-IF-659 | January 19, 2016   Page 6 of 7
       Appellant’s Appendix at 10. Because there were no “appropriate signs giving

       notice of the altered speed limit” to northbound drivers on Leesville Road, the

       statewide default speed limit of 55 miles per hour was applicable. See I.C. § 9-

       21-5-6(c). As Coleman did not exceed that speed, the judgment against him

       was in error.


[13]   Judgment reversed.


[14]   Riley, J., and Brown, J., concur.




       Court of Appeals of Indiana | Opinion 47A01-1506-IF-659 | January 19, 2016   Page 7 of 7